Citation Nr: 1545983	
Decision Date: 10/29/15    Archive Date: 11/10/15

DOCKET NO.  13-30 386	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral shin splints.

2.  Entitlement to service connection for bilateral shoulder disability.

3.  Entitlement to service connection bilateral knee disability, including degenerative joint disease (DJD).

4.  Entitlement to service connection for a low back disability.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

Ashley Castillo, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1970 to January 1972. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In May 2014, the Veteran presented sworn testimony during a personal hearing before the undersigned Veterans Law Judge.  The record was held open for an additional sixty days to allow the Veteran to submit additional evidence.  He also submitted a waiver of local consideration.  This waiver and the Board hearing transcript have been associated with the claims file.  See 38 C.F.R. §§ 19.9, 20.1304(c) (2015).

The issue of entitlement to service connection for bilateral knee disability, including DJD, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran does not have current bilateral shin splints.

2.  The Veteran does not have current bilateral shoulder disability.

3.  A chronic back disability did not have its clinical onset in service or until years later and is not otherwise related to the Veteran's active service; DJD of the spine was not exhibited within the first post service year.


CONCLUSIONS OF LAW

1.  Bilateral shin splints were not incurred in or aggravated in active service.  
38 U.S.C.A. §1110 (West 2015); 38 C.F.R. § 3.303 (2014).

2.  Bilateral shoulder disability was not incurred in or aggravated in active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

3.  A chronic back disability was not incurred in or aggravated by active service, and DJD of the spine may not be presumed to have been incurred therein.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable AOJ decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Here, a pre-decisional notice letter dated in March 2011 complied with VA's duty to notify the Veteran with the service connection claims adjudicated herein.  Specifically, the letter apprised the Veteran of what the evidence must show to establish entitlement to the benefits, what evidence and/or information was already in the RO's possession, what additional evidence and/or information was needed from the Veteran, what evidence VA was responsible for getting, and what information VA would assist in obtaining on the Veteran's behalf.   

Regarding VA's duty to assist, the RO obtained service personnel records, service treatment records (STRs), and some private treatment records in furtherance of his claims.  During the May 2014 Board hearing, the Veteran identified potentially relevant records, as he stated he was treated by private healthcare providers who are no longer in business, retired, sold their practice, or deceased.  In view of this information, the Board finds that further efforts to obtain the records would be futile.  See 38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c)(1).

Additionally, during the May 2014 Board hearing, the Veteran requested that the record be held open to obtain unidentified private treatment records.  In any event, the Veteran has not submitted additional treatment records, identified outstanding treatment records, or any release forms that would allow VA to obtain private treatment records.  To this end, VA is only required to seek pertinent records that are adequately identified and for which necessary releases are furnished.  38 U.S.C.A. § 5103A(b); See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (the duty to assist is not always a one-way street); 38 C.F.R. §§ 3.159(c)(1)(i), (c)(2)(i) (requiring a claimant to cooperate fully with VA's efforts to obtain federal and non-federal records).  Accordingly, VA has no further duty to attempt to obtain any additional treatment records.

The Veteran was afforded a VA examination of the low back in July 2011.  During the May 2014 Board hearing, the Veteran testified that the July 2011 VA examination is inadequate because the report was provided by a physician's assistant.  The Board finds that a physician's assistant possesses the medical education and training necessary to provide a competent medical diagnoses or opinion.  See Cox v. Nicholson, 20 Vet. App. 563 (2007)(holding that a nurse practitioner's medical education and training allows him or her to provide competent medical diagnoses, statements, or opinions).  Accordingly, a physician's assistant is qualified to render such an opinion.  The July 2011 VA physician's assistant thoroughly reviewed the Veteran's past medical history, documented his medical conditions, and rendered opinions that are consistent with the remainder of the evidence of record.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion).  Therefore, the July 2011 VA examination report is adequate for evaluation purposes.  See 38 C.F.R. § 4.2 (2014); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  There is no competent evidence rebutting the findings from this examination.  

No medical examination has been conducted or a medical opinion obtained with respect to the Veteran's shin splints and bilateral shoulder disability.  Pursuant to McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006), in disability compensation (service connection) claims, VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for VA to make a decision on the claim.  Here, as detailed below, the Veteran does not have current diagnoses of shin splints or bilateral shoulder disability.  Furthermore, there is no objective indication in the record that the claimed disabilities may be associated with an established event, injury, or disease in service.  The Veteran has only made vague and general references that his disabilities are due to service.  Accordingly, the Board finds the duty to obtain an examination or medical nexus opinion is not triggered.

In Bryant v. Shinseki, 23 Vet App 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103 requires that the Veterans Law Judge who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the May 2014 hearing, the undersigned Veterans Law Judge outlined the issues on appeal and obtained information to clarify the Veteran's arguments.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103; they have not identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

The Board finds the duties to notify and assist have been met.

II.  Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.  In order to establish service connection for the claimed disorder, generally there must be (1) evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

For veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic diseases, including arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  If there is no evidence of a chronic condition during service or during an applicable presumptive period, then a showing of continuity of symptomatology after service is required to support the claim.  38 C.F.R. § 3.303(b).  The continuity of symptomatology language in § 3.303(b) is limited to the chronic diseases listed under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

A lay witness is competent to testify as to the occurrence of an in-service injury or incident where such issue is factual in nature.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In some cases, lay evidence will also be competent and credible on the issues of diagnosis and etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Specifically, lay evidence may be competent and sufficient to establish a diagnosis where (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Id; see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009.  A layperson is competent to identify a medical condition where the condition may be diagnosed by its unique and readily identifiable features.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  Additionally, where symptoms are capable of lay observation, a lay witness is competent to testify to a lack of symptoms prior to service, continuity of symptoms after in-service injury or disease, and receipt of medical treatment for such symptoms.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994); Charles v. Principi, 16 Vet. App 370, 374 (2002).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

A.  Bilateral Shin Splints and Bilateral Shoulder Disability

The Veteran claims that he has shin splints and bilateral shoulder disability, which had their onset in service.  See Board hearing transcript dated May 2014.  Specifically, the Veteran does not relate his disabilities to one specific in-service event, but rather attributes them to the effects of his military training, such as push-ups and running.  Id.  

The Veteran's STRs are silent as to any diagnosis, treatment, or complaint of a shoulder or shin disability.

Post-service medical evidence is also absent any indication of a shoulder or shin disability.  See private treatment records dated September 2010.  The Veteran had complaints of generalized joint pain, but no shoulder or shin disability was identified.   

During the May 2014 Board hearing, the Veteran testified that he has had shin splints and bilateral shoulder pain since service.  

As indicated above, the only evidence of a current disability is the Veteran's reported shin splints and bilateral shoulder pain.  Congress has specifically limited entitlement to service connection to instances where disease or injury has resulted in a disability.  See 38 U.S.C.A. §§ 1110, 1131.  As such, an essential element of a service connection claim is the establishment of a current disability.  The Board does not dispute the Veteran's assertions that he experiences bilateral shoulder and shin pain.  However, pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.  See Sanchez-Benitez-West, 13 Vet. App. 282 (1999), appeal dismissed in part, and vacated and remanded in part, sub nom., Sanchez-Benitez-Principi, 259 F.3d 1356 (Fed. Cir. 2001).  The Veteran is not qualified to diagnose shin or shoulder disability.  He has received private medical treatment for generalized joint pain, but no shoulder or shin disability has been identified.  

The Board finds that the STRs and post-service medical evidence fails to show shoulder and/or shin disability at any time during the appeal period.  See Brammer v. Derwinski, 3. Vet. App. 223, 225 (1992) (holding, in the absence of proof of a present disability, there can be no valid claim) & McClain v. Nicholson, 21 Vet. App. 319 (2007) (which stipulates that a service connection claim may be granted if a diagnosis of a chronic disability was made during the pendency of the appeal, even if the most recent medical evidence suggests that the disability resolved).

Reasonable doubt does not arise, and the Veteran's claims of entitlement to service connection for bilateral shoulder disability and bilateral shin splints are denied.  See Gilbert, 1 Vet. App. at 49.

C.  Low Back Disability

The Veteran claims that his low back disability is the result of training exercises during his military service.  See Board hearing transcript dated May 2014.  

STRs dated in 1970 and in January 1971 show complaints of back pain.  See, e.g., STRS dated November 1970 and December 1970.  Simultaneous examinations reflect no abnormality of the spine.  Id.  His December 1971 separation examination report is absent any treatment, complaints, or any diagnosis of the back. 

A September 2010 private treatment report documented the Veteran's current back pain complaints and noted that he had in-service back pain.  

During a July 2011 VA examination, the Veteran reported that during his military service, he felt weakness in his back and "was rear ended" and sought medical treatment.  The VA examiner diagnosed mild DJD of the lumbar spine.  The VA examiner reviewed the Veteran's claims file and opined that it is less likely than not that the Veteran's back disability was related to his military service.  The VA examiner reasoned that the Veteran's STRs show no injury or diagnosis of the back.  Further, the Veteran's separation examination report and contemporaneous physical evaluation are absent any notation of back treatment or a diagnosis.  The VA examiner noted that the Veteran's reported complaints of weakness in his back and that he was "rear ended" during service was not found in his STRs.  The VA examiner also stated that there is "no evidence of chronicity subsequent to service" and that the Veteran did not seek treatment for his back pain until 2010.  

The Board finds that entitlement to service connection for a chronic back disability has not been established.  

Initially, while the Veteran's STRs document complaints of back pain, no abnormality or diagnosis of the spine were noted during service.  

The earliest evidence of record diagnosing DJD of the spine was not until September 2010, which is decades after the Veteran's separation from service.  The Board finds persuasive that there is a significant gap of several decades between the Veteran's in-service back pain and the first evidence of a back disability, which was not documented until the July 2011 VA examination.  As such, this evidence weighs against a finding that a chronic back disability was present during service or in the year immediately after service.  The evidence fails to show continuity of symptoms within one year from the date of separation from his military service.  See 38 C.F.R. §§ 3.303(b); see also Maxson, 230 F.3d at 1333.

The Board finds that the July 2011 VA examination report was based on a review of the Veteran's medical history, as well as, an interview and a physical examination of the Veteran.  The examiner's negative nexus opinion rendered provided sufficient details and consistent with the evidence of record.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  Therefore, the Board places significant weight as to the July 2011 VA opinion that concluded that the Veteran's back disability is less likely than not related to his military service.  See Bloom, 12 Vet. App. at 187. 

The Veteran has not provided any competent medical evidence to rebut the July 2011 negative nexus.  See Wray, 7 Vet. App. at 492-93.  The only probative medical opinion of record is the July 2011 VA opinion.

Lay evidence may be competent on a variety of matters concerning the nature and cause of disability.  Jandreau, 492 F.3d at 1377.  The general principle that trauma may lead to degenerative changes is commonly known and, therefore, the Veteran's testimony that his degenerative changes in his spine are related to his military service has some tendency to make a nexus more likely than it would be without such an assertion.  However, once the threshold of competency is met, the Board must consider how much of a tendency a piece of evidence has to support a finding of the fact in contention.  Not all competent evidence is of equal value.  To the extent that the Veteran is now claiming that his back pain in service is related to his current diagnosed back disability is not as probative as the opinion proffered by the July 2011 VA medical professional.  The examiner is a medical professional and was able to review the overall record, including the Veteran's history and statements.  The VA examiner's medical opinion is plausible and consistent with the record.  The Board considers it highly persuasive evidence weighing against a nexus to service.  See Nieves-Rodriguez, 22 Vet. App. at 303.

As such, the benefit-of-the-doubt rule does not apply, and entitlement to a chronic back disability is denied.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 49.  


ORDER

Entitlement to service connection for bilateral shin splints is denied.

Entitlement to service connection for bilateral shoulder disability is denied.

Entitlement to service connection for a chronic back disability is denied.  


REMAND

The Veteran contends that his bilateral knee disability is related to his military service.  

The Veteran was provided a VA examination in July 2011.  The July 2011 VA examiner sporadically discussed the Veteran's left knee; however, he did not ultimately address whether the Veteran's left knee disability, including DJD, is related to his military service.  While it was indicated that right knee disability was not related to service, there is an opinion from a private doctor relating knee disability to service.  The VA opinion is by a physician's assistant; in view of the competing opinions, the Board finds that clarification of this matter would be helpful.  

Additionally, on remand, any pertinent records of ongoing treatment should be obtained.  38 U.S.C.A. § 5103A(c) (West 2015).  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if pertinent).

Accordingly, the case is REMANDED for the following action:

1.  Obtain the appropriate release of information forms where necessary, procure any records of outstanding treatment that the Veteran has recently received.  All such available documents should be associated with the claims file.

2.  Obtain records of treatment that the Veteran may have received at any VA health care facility since August 2009.  All such available documents should be associated with the claims file.

3.  Then refer the claims file to a VA physician to obtain an opinion to determine the nature and etiology of bilateral knee disability, including DJD.  The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) any knee disability had its clinical onset during his military service or is otherwise related to service.  

The examiner must provide a rationale for any opinion given.  The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be considered in formulating any opinions.  If the examiner rejects the Veteran's reports of symptomatology, he or she must provide a reason for doing so.  Findings of knee complaints in service, the findings and opinion of the private 

physician in September 2010, and findings and conclusions of the VA physician's assistant in July 2011 should be reviewed and taken into consideration in offering any etiology opinion.  If an additional examination is deemed necessary, one should be accomplished.  

4.  Thereafter, readjudicate the issue remaining on appeal.  If the benefit sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case and afford them a reasonable opportunity to respond.  Then return the case to the Board for further appellate review, if otherwise in order. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


